Title: To George Washington from Clement Biddle, 26 April 1787
From: Biddle, Clement
To: Washington, George



Phil[adelphia] April 26. 87.

By the Sloop Dolphin Capt. Steward who sailed last week for Alexandria I have shipp’d the scythes & Spinning wheels of which acct & bill of loading are inclosed the Scythe Maker could get only one of the Briar Scythes finished in time—I gave Capt. Steward the necessary Certificate of these articles being the Manufacture of this State to save the duties—very few vessels loading for the west Indies occasioned but little demand for the Herrings & I was obliged to put them in Store & as new Herrings were plenty & I could get no more than 20/ ⅌ Barrel I have sold them at that price but being just deliver’d I have not time to make up & inclose the amount of Sales—I received £3.16.5 paper money for Interest in your Certificate which is to your Credit.
Your favour Covering a Letter for Col. Ste. Bayard at Pittsburg came to hand just as a Mr Parker was seting off for there who took it in Charge & promised to deliver it with Care—But few Linens have arrived lately & they cannot be had low but I should expect rather lower than with you—one of our China vessels having arrived at new york & 3 others expected there, & here in a few days we may on their arrival probably get the best Fresh Hyson Tea @ 10 ⅌ lb. & that which is called Gun Powder at about 12/ or 13/ Indeed we may Count on all Kinds of China Goods being low as the Accounts of the success of the vessels in this Trade are very Promising Double refined sugar is @ 17d. ⅌ lb. by the Cwt—there is but little white & redd lead for Sale in the spring vessels from London[.] Bristol & Holland have only two arrived and several are Hourly Expected—Mrs Biddle begs

to present her Compliments to you & Mrs Washington—I am Dr Genl &c.

C. Biddle

